Title: To Thomas Jefferson from George Jefferson, 9 January 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 9th. Janr. 1801.

Your favor of the 5th. is but this moment received.I hasten to inform you that it will be perfectly agreeable to me for you to draw in favor of Mr. Lyle, & of Mr. Tazewell, for the 2000$: you mention; indeed I hope you will not have waited for this permission.
There certainly can be no delay in the receipt of the money from the James River company. the amount I cannot ascertain to night, but will inform you of it in a post or two.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

